Exhibit 10.3

 

EXECUTION COPY

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
June 22, 2009, is entered into by and among Huntsman International LLC, a
Delaware limited liability company (the “Borrower”), Deutsche Bank AG New York
Branch and Credit Suisse, Cayman Islands Branch, in their capacities as lenders,
and Deutsche Bank AG New York Branch, as Administrative Agent (the
“Administrative Agent”) for the Lenders.  Terms used herein and not otherwise
defined herein shall have the same meanings as specified in the Credit Agreement
(as defined below).

 

RECITALS:

 


A.                                 THE BORROWER, THE LENDERS, THE AGENTS AND THE
ADMINISTRATIVE AGENT HAVE HERETOFORE ENTERED INTO THAT CERTAIN CREDIT AGREEMENT
DATED AS OF AUGUST 16, 2005 (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “CREDIT AGREEMENT”).


 


B.                                   OF EVEN DATE HEREWITH, THE BORROWER,
DEUTSCHE BANK AG NEW YORK BRANCH AND CREDIT SUISSE HAVE ENTERED INTO THAT
CERTAIN SETTLEMENT AGREEMENT DATED AS OF EVEN DATE HEREWITH IN ORDER TO
EFFECTUATE THE SETTLEMENT OF CERTAIN DISPUTES AMONG THE PARTIES THERETO.


 


C.                                   THE BORROWER HAS REQUESTED THAT, PURSUANT
TO SECTION 2.1(A)(II) OF THE CREDIT AGREEMENT, THE CREDIT AGREEMENT BE AMENDED
TO ISSUE A NEW TRANCHE OF DOLLAR DENOMINATED TERM LOANS THEREUNDER (THE “TERM C
LOANS”) IN AN AMOUNT EQUAL TO $500,000,000, ON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AMENDMENT AND THE CREDIT AGREEMENT AS AMENDED
HEREBY.


 


D.                                  EACH LENDER PARTY HERETO AGREES TO MAKE AND
FUND TERM C LOANS (THE “TERM C LOAN LENDERS”) IN AN AMOUNT EQUAL TO SUCH TERM C
LOAN LENDER’S TERM C DOLLAR COMMITMENT, ON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AMENDMENT AND THE CREDIT AGREEMENT AS AMENDED
THEREBY.  THE PROCEEDS OF THE TERM C LOANS MAY BE USED BY THE BORROWER FOR ANY
PURPOSE NOT EXPRESSLY PROHIBITED BY THE CREDIT AGREEMENT.


 


E.                                    THE TERM C LOANS CONSTITUTE, AND ARE
INTENDED TO CONSTITUTE, SECURED OBLIGATIONS AS DEFINED IN THE COLLATERAL
SECURITY AGREEMENT AND SECURED OBLIGATIONS AS DEFINED IN THE PLEDGE AGREEMENT.


 


F.                                    THIS AMENDMENT CONSTITUTES A LOAN DOCUMENT
AND THESE RECITALS SHALL BE CONSTRUED AS PART OF THIS AMENDMENT.


 

NOW, THEREFORE, in consideration of the Recitals herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 


SECTION 1                             ISSUANCE OF TERM C LOANS.


 

(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH TERM C
LOAN LENDER AGREES TO MAKE TERM C LOANS ON THE FOURTH AMENDMENT EFFECTIVE DATE
TO THE BORROWER IN A PRINCIPAL AMOUNT EQUAL TO SUCH TERM C LOAN LENDER’S TERM C
DOLLAR COMMITMENT.

 

(B)           EACH TERM C LOAN LENDER WILL MAKE AND FUND TERM C LOANS ON THE
FOURTH AMENDMENT EFFECTIVE DATE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
TO AN ACCOUNT DESIGNATED BY THE BORROWER FOR SUCH PURPOSE.  THE COMMITMENTS OF
THE TERM C LOAN LENDERS ARE SEVERAL AND NOT JOINT AND NO SUCH TERM C LOAN LENDER
WILL BE RESPONSIBLE FOR ANY OTHER TERM C LOAN LENDER’S FAILURE TO MAKE ITS TERM
C LOANS.

 

(C)           ALL TERM C LOANS MADE ON THE FOURTH AMENDMENT EFFECTIVE DATE SHALL
BE BASE RATE LOANS.

 

(D)           ON AND AFTER THE FOURTH AMENDMENT EFFECTIVE DATE, EACH REFERENCE
IN THE CREDIT AGREEMENT TO “TERM LOANS” SHALL BE DEEMED TO INCLUDE A REFERENCE
TO THE TERM C LOANS.

 


SECTION 2                             AMENDMENTS. AS OF THE FOURTH AMENDMENT
EFFECTIVE DATE (AS DEFINED IN SECTION 3 HEREOF), THE CREDIT AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


2.1.         THE FOLLOWING DEFINED TERMS IN SECTION 1.1 OF THE CREDIT AGREEMENT
ARE HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY TO READ AS FOLLOWS:


 

“Applicable Base Rate Margin” means at any date, (i) with respect to Revolving
Loans denominated in Dollars, the applicable percentage set forth in the
following table under the column Applicable Base Rate Margin for Revolving Loans
opposite the Most Recent Leverage Ratio as of such date, (ii) with respect to
Term C Dollar Loans, 1.25% and (iii) with respect to Term B Dollar Loans, the
applicable percentage set forth under the column Applicable Base Rate Margin for
Term B Dollar Loans opposite the Most Recent Senior Secured Leverage Ratio as of
such date:

 

Most Recent
Leverage Ratio

 

Applicable Base Rate
Margin for Revolving
Loans

 

Less than or equal to 2.00 to 1

 

0.25

%

Greater than 2.00 to 1 but less than or equal to 2.50 to 1

 

0.50

%

Greater than 2.50 to 1

 

0.75

%

 

2

--------------------------------------------------------------------------------


 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Base Rate
Margin for Term B
Dollar Loans

 

Less than or equal to 2.25 to 1

 

0.50

%

Greater than 2.25 to 1

 

0.75

%

 

“Applicable Eurocurrency Margin” means at any date, (i) with respect to Term B
Dollar Loans, the applicable percentage set forth in the following table under
the column Applicable Eurocurrency Margin for Term B Dollar Loans opposite the
Most Recent Senior Secured Leverage Ratio on such date, (ii) with respect to
Term C Dollar Loans, 2.25% and (iii) with respect to Revolving Loans, the
applicable percentage set forth in the following table under the column
Applicable Eurocurrency Margin for Revolving Loans opposite the Most Recent
Leverage Ratio on such date:

 

Most Recent
Leverage Ratio

 

Applicable
Eurocurrency Margin for
Revolving Loans

 

Less than or equal to 2.00 to 1

 

1.25

%

Greater than 2.00 to 1 but less than or equal to 2.50 to 1

 

1.50

%

Greater than 2.50 to 1

 

1.75

%

 

Most Recent
Senior Secured Leverage Ratio

 

Applicable Eurocurrency
Margin for Term B
Dollar Loans

 

Less than or equal to 2.25 to 1

 

1.50

%

Greater than 2.25 to 1

 

1.75

%

 

“Interest Payment Date” means (i) as to any Base Rate Loan, each Quarterly
Payment Date to occur while such Loan is outstanding, (ii) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of the Interest Period applicable thereto and (iii) as to any Eurocurrency
Loan having an Interest Period longer than three months, each three (3) month
anniversary of the first day of the Interest Period applicable thereto and the
last day of the Interest Period applicable thereto; provided, however, that, in
addition to the foregoing, each of (A) the Revolver Termination Date, (B) the
Term B Loan Maturity Date and (C) the Term C Loan

 

3

--------------------------------------------------------------------------------


 

Maturity Date shall be deemed to be an “Interest Payment Date” with respect to
any interest which is then accrued hereunder for such Loan.

 


“LOAN” MEANS ANY TERM B DOLLAR LOAN, TERM C DOLLAR LOAN, SWING LINE LOAN OR
REVOLVING LOAN, AND “LOANS” MEANS ALL SUCH LOANS, COLLECTIVELY.


 

“Term Note” and “Term Notes” means the Term C Dollar Notes that evidence the
Term C Dollar Loans and the notes provided for in Section 2.2 that evidence
indebtedness under the Term Facilities, collectively.

 


2.2.         THE FOLLOWING DEFINED TERMS ARE ADDED TO SECTION 1.1 OF THE CREDIT
AGREEMENT WHERE ALPHABETICALLY APPROPRIATE:


 

“Determination Date” has the meaning assigned to that term in Section 12.23.

 

“Fourth Amendment” means the Fourth Amendment to this Agreement dated as of
June 22, 2009.

 

“Fourth Amendment Effective Date” has the meaning assigned to that term in the
Fourth Amendment.

 

“Minimum Floor Amount” has the meaning assigned to that term in Section 12.23.

 

“Refinanced Facility Debt” has the meaning assigned to that term in
Section 12.23(a).

 

“Scheduled Term C Dollar Repayments” means, with respect to the principal
payments on the Term C Dollar Loans for each date set forth below, that
percentage of the aggregate outstanding principal amount of Term C Dollar Loans
on the Fourth Amendment Effective Date set forth opposite thereto:

 

Scheduled Term C Dollar Repayments

 

Date

 

Principal Payment

 

 

 

March 31, 2010

 

1% of the aggregate principal amount as of the Fourth Amendment Effective Date

 

 

 

March 31, 2011

 

1% of the aggregate principal amount as of the Fourth Amendment Effective Date

 

 

 

March 31, 2012

 

1% of the aggregate principal amount as of the Fourth Amendment Effective Date

 

 

 

March 31, 2013

 

1% of the aggregate principal amount as of the Fourth Amendment Effective Date

 

4

--------------------------------------------------------------------------------


 

Date

 

Principal Payment

 

 

 

March 31, 2014

 

1% of the aggregate principal amount as of the Fourth Amendment Effective Date

 

 

 

March 31, 2015

 

1% of the aggregate principal amount as of the Fourth Amendment Effective Date

 

 

 

March 31, 2016

 

1% of the aggregate principal amount as of the Fourth Amendment Effective Date

 

 

 

Term C Loan Maturity Date

 

100% of the aggregate principal amount of Term C Dollar Loans outstanding on the
Term C Loan Maturity Date.

 

“Term C Dollar Commitment” means, with respect to any Term C Dollar Lender
signatory to the Fourth Amendment, the principal amount set forth opposite such
Lender’s name on Schedule 1.1(a) hereto under the caption “Amount of Term C
Dollar Commitment”, as such commitment may be adjusted from time to time
pursuant to this Agreement or increased pursuant to Section 2.1(a)(ii), and
“Term C Dollar Commitments” means such commitments collectively, which
commitments equal $500,000,000 in the aggregate on the Fourth Amendment
Effective Date.

 

“Term C Dollar Facility” means the credit facility under this Agreement
evidenced by the Term C Dollar Commitments and the Term C Dollar Loans.

 

“Term C Dollar Lender” means any Lender which has a Term C Dollar Commitment or
has made (or a portion thereof) a Term C Dollar Loan.

 

“Term C Dollar Loan” and “Term C Dollar Loans” have the meanings assigned to
those terms in Section 2.1(d).

 


“TERM C LOAN MATURITY DATE” MEANS JUNE 30, 2016.


 


2.3.         THE FOLLOWING IS ADDED AS SECTION 2.1(D) TO THE CREDIT AGREEMENT:


 

“(d)         Term C Loans.  Subject to the terms and conditions hereof and in
the Fourth Amendment, each Term C Dollar Lender agrees to make a loan in Dollars
(the “Term C Dollar Loans”) to the Borrower on the Fourth Amendment Effective
Date in the aggregate principal amount of such Lender’s Term C Dollar
Commitment.  No amount of a Term C Dollar Loan which is repaid or prepaid by the
Borrower may be reborrowed hereunder.  The Term C Dollar Loans shall be
denominated in Dollars, shall be maintained as and/or converted into Base Rate
Loans or Eurocurrency Loans or a combination thereof,

 

5

--------------------------------------------------------------------------------


 

provided, that all Term C Dollar Loans made by the Term C Dollar Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Term C Dollar Loans of the same Type.”

 


2.4.         THE FOLLOWING IS ADDED AS SECTION 4.2(D) TO THE CREDIT AGREEMENT:


 


“(D)         REDUCTION OF TERM C DOLLAR COMMITMENTS. THE TERM C DOLLAR
COMMITMENTS SHALL TERMINATE ON THE FOURTH AMENDMENT EFFECTIVE DATE AFTER GIVING
EFFECT TO THE TERM C DOLLAR LOANS ON SUCH DATE.”


 


2.5.         THE FOLLOWING IS ADDED TO THE END OF SECTION 4.4(B) OF THE CREDIT
AGREEMENT:


 

“Payments to be made pursuant to this Section 4.4(b) with respect to Term C
Dollar Loans shall be paid in Dollars.”

 


2.6.         THE FOLLOWING IS ADDED AS SECTION 4.5(D) TO THE CREDIT AGREEMENT:


 


“(D)         PREPAYMENT OF TERM C DOLLAR LOANS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, ANY
PROVISION OF ARTICLE IV HEREOF, THE BORROWER SHALL HAVE THE RIGHT TO PREPAY IN
WHOLE (BUT NOT IN PART) THE OUTSTANDING TERM B DOLLAR LOANS WITHOUT ANY
OBLIGATION TO PREPAY ANY PORTION OF THE TERM C DOLLAR LOANS.”


 


2.7.         ARTICLE XII OF THE CREDIT AGREEMENT IS AMENDED TO ADD THE FOLLOWING
SECTION 12.23:


 


“12.23    TERM C DOLLAR LENDERS.


 

Each Term C Dollar Lender agrees that upon the earlier to occur of (x) the Term
B Loan Maturity Date and (y) the date that all Term B Dollar Loans are prepaid
or repaid in full (for any reason) (such earlier date, the “Determination
Date”):

 

(a)           Without limitation of any of the terms of the Loan Documents or
any provisions thereof, the Borrower shall have the right in its sole discretion
at any time to refinance or replace all of the Facilities outstanding
immediately prior to the Determination Date under this Agreement (other than the
Term C Dollar Facility) (collectively, the “Refinanced Facility Debt”) pursuant
to separate credit documentation.  In connection therewith:

 

(i)            all collateral, guarantees and other credit support that secures,
guarantees or otherwise supports the Term C Dollar Facility pursuant to the Loan
Documents (including, without limitation, the Security Documents) shall be
available (on a pari passu basis in payment and lien priority, and in any event
on the same basis as the Facilities are afforded under the Loan Documents as of
the Fourth Amendment Effective Date) to secure, guarantee or otherwise support
any and all such Refinanced Facility Debt, together with any other senior
secured indebtedness of the Borrower (including, without limitation, one or more

 

6

--------------------------------------------------------------------------------


 

revolving and/or term credit facilities), in an aggregate principal amount not
to exceed the greater of (A) the principal amount of Refinanced Facility Debt
outstanding on the Determination Date (or its equivalent in any other currency)
and (B) $2,100,000,000 (or its equivalent in any other currency) (such greater
amount, the “Minimum Floor Amount”), as the Minimum Floor Amount may be reduced
after the Determination Date pursuant to the last sentence of the definition of
“Permitted Refinancing Indebtedness”; and

 

(ii)           the Loan Documents shall be amended and other documents and
agreements will be entered into (such amendments, documents and agreements
solely requiring the signatures of the Administrative Agent and the Borrower to
be effective) in order to effectuate the foregoing and to make any necessary
conforming changes.

 

(b)           Notwithstanding anything to the contrary contained in
Section 4.4(c)(i), no prepayment of proceeds from a Recovery Event shall be
required pursuant to such Section to the extent that (x) no Event of Default or
Unmatured Event of Default then exists and (y) the Borrower delivers a
certificate to the Administrative Agent on or prior to such date stating that an
amount equal to the proceeds of such Recovery Event is expected to be used to
purchase assets used or to be used in the businesses referred to in Section 8.9
within 360 days following the date of receipt of such proceeds (which
certificate shall set forth the estimates of the proceeds to be so expended);
provided that (1) if all or any portion of such proceeds not so applied to such
prepayment are not so used (or contractually committed to be used) within such
360 day period as provided above, such remaining portion shall be applied on the
last day of the period or such earlier date as the Borrower is obligated to make
an offer to purchase Senior Secured Notes (2010) due to such Recovery Event as a
mandatory repayment of principal of outstanding Loans as provided in
Section 4.4(c)(i) and (2) if all or any portion of such proceeds result from a
Recovery Event involving Collateral owned by the Borrower or a Domestic
Subsidiary (other than the Capital Stock of a Foreign Subsidiary), then such
proceeds shall be required to be reinvested in assets located in the United
States constituting Collateral (to the extent not used to repay Loans pursuant
to Section 4.4(c)(i)).

 

(c)           Article IX shall no longer apply for any purpose under this
Agreement (including, without limitation, for the purposes of
Section 2.1(a)(ii), Section 7.2(b), Section 8.7(j) and Section 8.7(m)).

 

(d)           “Permitted Refinancing Indebtedness” shall mean, with respect to
any Indebtedness, any Indebtedness refinancing, extending, renewing or refunding
such Indebtedness; provided, however, that any such refinancing Indebtedness
shall (i) be issued by the same obligor as the Indebtedness being so refinanced
(or by Huntsman Corporation or a Parent Company) and be on terms, taken as a
whole, not more restrictive than the terms of the documents governing the
Indebtedness being so refinanced; (ii) if the Indebtedness being so refinanced
is subordinated to the Obligations, be subordinated to the Obligations on
substantially the same terms (or on terms at least as favorable to the Lenders)
as Indebtedness being so refinanced; (iii) be in a principal amount (as

 

7

--------------------------------------------------------------------------------


 

determined as of the date of the incurrence of such refinancing Indebtedness in
accordance with GAAP) not exceeding the principal amount of the Indebtedness
being refinanced on such date plus any call premiums, prepayment fees, costs and
expenses paid in connection with such refinancing; (iv) not have a Weighted
Average Life to Maturity less than the Indebtedness being refinanced; (v) if the
Indebtedness being refinanced is Public Notes, be unsecured Indebtedness
maturing no earlier than the then latest Term Maturity Date; and (vi) be upon
terms and subject to documentation which is in form and substance reasonably
satisfactory in all material respects to the Administrative Agent. 
Notwithstanding clauses (ii) and (v) above, after the Determination Date, any
such Indebtedness refinancing, extending, renewing or refunding the Senior
Subordinated Notes (2013), the Senior Subordinated Notes (2014), the Senior
Subordinated Notes (2015), any similar senior subordinated notes, any senior
unsecured notes and any senior secured notes may be senior second-lien notes,
senior unsecured notes and, to the extent capacity exists pursuant to the
Minimum Floor Amount, senior first-lien secured notes (provided that the Minimum
Floor Amount shall be reduced after the Determination Date by the aggregate
principal amount of any senior first-lien secured Indebtedness incurred pursuant
to this sentence, unless such Permitted Refinancing Indebtedness refinances,
extends, renews or refunds senior first-lien secured Indebtedness).

 


2.8.         SCHEDULE 1.1(A) TO THE CREDIT AGREEMENT IS AMENDED TO ADD THE
FOLLOWING TO THE END THEREOF:


 

Term C Dollar Lender

 

Amount of Term C Dollar
Commitment

 

 

 

 

 

Deutsche Bank AG New York Branch

 

$

250,000,000

 

 

 

 

 

Credit Suisse, Cayman Islands Branch

 

$

250,000,000

 

 


SECTION 3                             CONDITIONS TO EFFECTIVENESS OF THE
ISSUANCE OF THE TERM C LOANS.  THE PROVISIONS OF SECTION 1 AND SECTION 2 OF THIS
AMENDMENT SHALL BECOME EFFECTIVE UPON THE DATE OF THE SATISFACTION OF ALL OF THE
CONDITIONS SET FORTH IN THIS SECTION 3 (THE “FOURTH AMENDMENT EFFECTIVE DATE”),
WITH ANY DOCUMENTS DELIVERED TO THE ADMINISTRATIVE AGENT DATED THE FOURTH
AMENDMENT EFFECTIVE DATE UNLESS OTHERWISE NOTED:


 


3.1.         PROPER EXECUTION AND DELIVERY OF AMENDMENT.  BORROWER, EACH TERM C
LOAN LENDER AND THE ADMINISTRATIVE AGENT SHALL HAVE DULY EXECUTED AND DELIVERED
TO THE ADMINISTRATIVE AGENT THIS AMENDMENT.


 


3.2.         DELIVERY OF CREDIT PARTY DOCUMENTS.


 

(A)           EXECUTION AND DELIVERY OF OFFICER’S CERTIFICATE.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF A RESPONSIBLE OFFICER
OF THE BORROWER IN THE FORM OF EXHIBIT A ATTACHED HERETO.

 

8

--------------------------------------------------------------------------------


 

(B)           NOTES.  THE BORROWER SHALL HAVE DULY EXECUTED AND DELIVERED TO THE
ADMINISTRATIVE AGENT NOTES IN THE FORM OF EXHIBIT B ATTACHED HERETO (THE “TERM C
DOLLAR NOTES”) PAYABLE TO EACH APPLICABLE TERM C LOAN LENDER WHICH HAS REQUESTED
A NOTE IN THE AMOUNT OF ITS RESPECTIVE TERM C LOAN, ALL OF WHICH SHALL BE IN
FULL FORCE AND EFFECT;

 

(C)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE BORROWER AND THE OTHER CREDIT PARTIES CONTAINED IN THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE FOURTH AMENDMENT EFFECTIVE DATE, WITH THE SAME EFFECT AS
THOUGH MADE ON SUCH DATE (EXCEPT TO THE EXTENT EXPRESSLY MADE AS OF A SPECIFIED
DATE, IN WHICH EVENT SUCH REPRESENTATION AND WARRANTY IS TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF SUCH SPECIFIED DATE).

 

(D)           NO DEFAULTS. NO UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT
UNDER THE CREDIT AGREEMENT OR THIS AMENDMENT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD OCCUR AS A RESULT OF THE INCURRENCE OF THE TERM C LOANS OR
THE USE OF PROCEEDS THEREFROM.

 

(E)           APPROVALS.  ALL NECESSARY GOVERNMENTAL AND THIRD PARTY APPROVALS
IN CONNECTION WITH THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
OTHERWISE REFERRED TO HEREIN SHALL HAVE BEEN OBTAINED AND REMAIN IN EFFECT, AND
ALL APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN
BY ANY COMPETENT AUTHORITY WHICH RESTRAINS, PREVENTS OR IMPOSES MATERIALLY
ADVERSE CONDITIONS UPON THE CONSUMMATION OF ALL OR ANY PART OF THIS AMENDMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY AND OTHERWISE REFERRED TO HEREIN EXCEPT FOR
THOSE APPROVALS OF NON-GOVERNMENTAL AUTHORITIES UNDER CONTRACTS WHICH ARE NOT
MATERIAL AND WHICH ARE NOT REQUIRED TO BE DELIVERED AT THE CLOSING THEREOF. 
ADDITIONALLY, THERE SHALL NOT EXIST ANY JUDGMENT, ORDER, INJUNCTION OR OTHER
RESTRAINT ISSUED OR FILED OR A HEARING SEEKING INJUNCTIVE RELIEF OR OTHER
RESTRAINT PENDING OR NOTIFIED PROHIBITING OR IMPOSING MATERIAL ADVERSE
CONDITIONS UPON ALL OR ANY PART OF THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(F)            COMPLIANCE CERTIFICATE.  THE BORROWER SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT A DULY EXECUTED COMPLIANCE CERTIFICATE IN THE FORM ATTACHED
HERETO AS EXHIBIT C FOR THE IMMEDIATELY PRECEDING FOUR FULL FISCAL QUARTERS
GIVING PRO FORMA EFFECT TO THE TERM C LOANS HEREUNDER (PREPARED IN GOOD FAITH
AND IN A MANNER AND USING SUCH METHODOLOGY WHICH IS CONSISTENT WITH THE MOST
RECENT FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTION 7.1 OF THE CREDIT
AGREEMENT) AND EVIDENCING COMPLIANCE WITH THE COVENANT SET FORTH IN ARTICLE IX
OF THE CREDIT AGREEMENT.

 

(G)           OPINION OF COUNSEL.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
FROM VINSON & ELKINS L.L.P., SPECIAL COUNSEL TO THE BORROWER, AN OPINION IN THE
FORM ATTACHED HERETO AS EXHIBIT D, ADDRESSED TO THE ADMINISTRATIVE AGENT AND
EACH OF THE TERM C LOAN LENDERS AND DATED THE FOURTH AMENDMENT EFFECTIVE DATE.

 

Each Term C Loan Lender hereby agrees that by the funding of its Term C Loans,
such Person approves of and consents to each of the matters set forth in
Section 3 which must be approved by, or which must be satisfactory to, the Term
C Loan Lenders.

 

9

--------------------------------------------------------------------------------


 


SECTION 4                             REFERENCES TO AND EFFECT ON THE CREDIT
AGREEMENT.  ON AND AFTER THE FOURTH AMENDMENT EFFECTIVE DATE EACH REFERENCE IN
THE CREDIT AGREEMENT TO “THIS AGREEMENT,” “HEREUNDER,” “HEREOF,” “HEREIN,” OR
WORDS OF LIKE IMPORT, AND EACH REFERENCE TO THE CREDIT AGREEMENT, AS THE CASE
MAY BE, IN THE LOAN DOCUMENTS AND ALL OTHER DOCUMENTS (THE “ANCILLARY
DOCUMENTS”) DELIVERED IN CONNECTION WITH THE CREDIT AGREEMENT SHALL MEAN AND BE
A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED HEREBY.


 

Except as specifically amended above, the Credit Agreement, and the other Loan
Documents and all other Ancillary Documents shall remain in full force and
effect and are hereby ratified and confirmed.

 

The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Term C Loan Lenders or the Administrative Agent under the Credit Agreement,
the Loan Documents or the Ancillary Documents.

 


SECTION 5                             COSTS AND EXPENSES.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT, EACH OF THE PARTIES HERETO AGREES TO PAY ITS OWN COSTS AND EXPENSES IN
CONNECTION WITH THE NEGOTIATION, PREPARATION, PRINTING, TYPING, REPRODUCTION,
EXECUTION AND DELIVERY OF THIS AMENDMENT AND ALL OTHER DOCUMENTS FURNISHED
PURSUANT HERETO OR IN CONNECTION HEREWITH, INCLUDING WITHOUT LIMITATION, THE
FEES AND OUT-OF-POCKET EXPENSES OF ITS COUNSEL, INDEPENDENT PUBLIC ACCOUNTANTS
AND OTHER OUTSIDE EXPERTS RETAINED BY IT IN CONNECTION THEREWITH AND THE
BORROWER SHALL NOT BE RESPONSIBLE FOR SUCH COSTS AND EXPENSES OF THE OTHER
PARTIES HERETO.


 


SECTION 6                             MISCELLANEOUS.


 


6.1.         ADMINISTRATIVE AGENT ACKNOWLEDGMENTS.  THE ADMINISTRATIVE AGENT
HEREBY ACKNOWLEDGES AND CONFIRMS THE FOLLOWING:


 

(A)           IN ACCORDANCE WITH SECTION 2.1(A)(II)(A) OF THE CREDIT AGREEMENT,
THE INITIAL SYNDICATION OF THE LOANS AND COMMITMENTS WITH RESPECT TO THE CREDIT
AGREEMENT HAS HERETOFORE OCCURRED TO THE ADMINISTRATIVE AGENT’S SATISFACTION.

 

(B)           AS OF THE FOURTH AMENDMENT EFFECTIVE DATE, THE ADMINISTRATIVE
AGENT DOES NOT REQUIRE REAFFIRMATIONS OF OR AMENDMENTS TO SECURITY DOCUMENTS IN
ORDER FOR THE BORROWER TO COMPLY WITH SECTION 2.1(A)(II)(B) OF THE CREDIT
AGREEMENT.

 

(C)           BASED ON THE INFORMATION IT HAS AS OF THE DATE HEREOF, THE
ADMINISTRATIVE AGENT HAS NO REASON TO OBJECT TO THE TERMS AND CONDITIONS OF THIS
AMENDMENT AND THAT CERTAIN NOTE PURCHASE AGREEMENT DATED JUNE 22, 2009 AMONG THE
BORROWER, CREDIT SUISSE SECURITIES (USA) LLC AND DEUTSCHE BANK SECURITIES INC.
AND, IN EACH CASE, THE TRANSACTIONS CONTEMPLATED THEREBY.

 

(D)           THE ADMINISTRATIVE AGENT HAS RECEIVED THE COMPLIANCE CERTIFICATE
DELIVERED BY THE BORROWER HEREWITH PURSUANT TO SECTION 2.1(A)(II)(A) OF THE
CREDIT AGREEMENT AND THE FORM OF SUCH COMPLIANCE CERTIFICATE COMPLIES ON ITS
FACE WITH SUCH SECTION (SUBJECT TO SECTION 11.4 OF THE CREDIT AGREEMENT) AND THE
ADMINISTRATIVE AGENT HAS NO REASON TO BELIEVE

 

10

--------------------------------------------------------------------------------


 

THAT SUCH COMPLIANCE CERTIFICATE IS NOT SATISFACTORY IN SUBSTANCE WHEN DELIVERED
HEREUNDER.

 


6.2.         TAX TREATMENT.  FOR FEDERAL INCOME TAX PURPOSES, THE BORROWER AND
EACH TERM C LOAN LENDER THAT IS A SIGNATORY HERETO AGREE (I) THE “ISSUE PRICE”
OF SUCH TERM C LOAN LENDER’S TERM C LOAN FOR PURPOSES OF SECTION 1273 OF THE
CODE IS THE PRINCIPAL AMOUNT OF SUCH TERM C LOAN, AND (II) THE TERM C LOAN IS
NOT PART OF AN “INVESTMENT UNIT” FOR PURPOSES OF TREASURY REGULATION
SECTION 1.1273-2. EACH TERM C LOAN LENDER THAT IS A SIGNATORY HERETO
ACKNOWLEDGES THAT IT IS ACTING AS PRINCIPAL IN MAKING THE TERM C LOAN (AND NOT
AS A BOND HOUSE, BROKER, OR SIMILAR PERSON ACTING IN THE CAPACITY OF AN
UNDERWRITER, PLACEMENT AGENT, OR WHOLESALER), AND EACH TERM C LOAN LENDER AGREES
THAT IT WILL NOT, AND ANY MAJORITY-OWNED AFFILIATE WILL NOT, SELL ALL OR ANY
PORTION OF THE TERM C LOAN FOR 30 DAYS FOLLOWING THE DATE ON WHICH SUCH LOAN IS
MADE.  EACH TERM C LENDER THAT IS A SIGNATORY HERETO AGREES THAT IT, AND ANY
MAJORITY-OWNED AFFILIATE THEREOF, WILL FILE ALL FEDERAL INCOME TAX RETURNS (AND
ALL OTHER INCOME TAX RETURNS THAT FOLLOW FEDERAL INCOME TAX PRINCIPLES) IN A
MANNER CONSISTENT WITH THIS SECTION 6.2 AND THE BORROWER SHALL NOT HAVE ANY
RECOURSE AGAINST SUCH TERM C LOAN LENDER ON THE BASIS OF THIS SECTION 6.2,
PROVIDED THAT SUCH TERM C LOAN LENDER AND ANY MAJORITY-OWNED AFFILIATE THEREOF
SO FILES ITS TAX RETURNS AND COMPLIES WITH THE 30-DAY REQUIREMENT OF THE
IMMEDIATELY PRECEDING SENTENCE. THE BORROWER AGREES TO FILE ALL FEDERAL INCOME
TAX RETURNS (AND ALL OTHER INCOME TAX RETURNS THAT FOLLOW FEDERAL INCOME TAX
PRINCIPLES) IN A MANNER CONSISTENT WITH THIS SECTION 6.2, AND NO TERM C LOAN
LENDER SHALL HAVE ANY RECOURSE AGAINST THE BORROWER ON THE BASIS OF THIS
SECTION 6.2, PROVIDED THAT THE BORROWER SO FILES ITS TAX RETURNS.    FOR THE
AVOIDANCE OF DOUBT, THIS SECTION 6.2 IS NOT INTENDED TO (1) AFFECT ANY TERM C
LOAN LENDER’S OR ANY MAJORITY-OWNED AFFILIATE’S FINANCIAL ACCOUNTING REPORTING
WITH RESPECT TO THE TERM C LOANS, OR (2) LIMIT THE ABILITY OF ANY TERM C LOAN
LENDER OR ANY MAJORITY-OWNED AFFILIATE THEREOF THAT OTHERWISE UTILIZES “MARK TO
MARKET” ACCOUNTING WITH RESPECT TO THE TERM C LOAN FOR FEDERAL INCOME TAX
PURPOSES TO MARK THE TERM C LOAN TO MARKET IN A MANNER CONSISTENT WITH ITS
METHOD OF ACCOUNTING.  THIS SECTION 6.2 SHALL NOT APPLY TO A TERM C LOAN LENDER
THAT IS A SIGNATORY HERETO, OR TO ANY MAJORITY-OWNED AFFILIATE THEREOF, UNLESS
THE COMPANY PROVIDES TO SUCH TERM C LOAN LENDER, WITHIN 30 DAYS OF THE FOURTH
AMENDMENT EFFECTIVE DATE, A COPY OF AN OPINION OF A NATIONALLY RECOGNIZED
INDEPENDENT TAX COUNSEL, ADDRESSED TO THE COMPANY AND REASONABLY SATISFACTORY TO
THE TERM C LOAN LENDER (BUT NOT STATING THAT THE TERM C LOAN LENDER IS ENTITLED
TO RELY ON SUCH OPINION), STATING THAT THE FOREGOING TAX TREATMENT IS MORE
LIKELY THAN NOT CORRECT FOR FEDERAL INCOME TAX PURPOSES.  THIS SECTION 6.2 SHALL
NOT APPLY TO A TERM C LOAN LENDER, OR ANY MAJORITY-OWNED AFFILIATE THEREOF, WITH
RESPECT TO TAX RETURNS FILED BY IT WITH A PARTICULAR TAXING AUTHORITY FOR ANY
TAX YEAR AFTER THE TIME SUCH TAXING AUTHORITY PROPOSES AN ADJUSTMENT CHALLENGING
THE TAX REPORTING POSITION FOR ANY TAX YEAR REQUIRED BY THIS SECTION 6.2. 
NOTWITHSTANDING SECTION 12.8 OF THE CREDIT AGREEMENT, THIS SECTION 6.2 SHALL
APPLY ONLY TO A TERM C LOAN LENDER THAT IS A SIGNATORY HERETO AND ITS
MAJORITY-OWNED AFFILIATES.


 


6.3.         EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE
OR MORE COUNTERPARTS, EACH OF WHICH, WHEN EXECUTED AND DELIVERED, SHALL BE
DEEMED TO BE AN ORIGINAL AND ALL OF WHICH COUNTERPARTS, TAKEN TOGETHER, SHALL
CONSTITUTE BUT ONE AND THE SAME DOCUMENT WITH THE SAME FORCE AND EFFECT AS IF
THE SIGNATURES OF ALL OF THE PARTIES WERE ON A SINGLE COUNTERPART, AND IT SHALL
NOT BE NECESSARY IN MAKING PROOF OF THIS AMENDMENT TO PRODUCE MORE THAN ONE (1)
SUCH COUNTERPART.  DELIVERY OF AN EXECUTED SIGNATURE PAGE TO THIS AMENDMENT BY
TELECOPY SHALL BE DEEMED TO CONSTITUTE DELIVERY OF AN ORIGINALLY EXECUTED
SIGNATURE PAGE HERETO.

 

11

--------------------------------------------------------------------------------


 


6.4.         GOVERNING LAW.  THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE.

 


6.5.         HEADINGS.  HEADINGS USED IN THIS AMENDMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS AMENDMENT.

 


6.6.         INTEGRATION.  THIS AMENDMENT, THE OTHER AGREEMENTS AND DOCUMENTS
EXECUTED AND DELIVERED PURSUANT TO THIS AMENDMENT AND THE CREDIT AGREEMENT
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF.

 


6.7.         BINDING EFFECT.  THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF AND BE ENFORCEABLE BY THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE TERM C LOAN LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  EXCEPT AS
EXPRESSLY SET FORTH TO THE CONTRARY HEREIN, THIS AMENDMENT SHALL NOT BE
CONSTRUED SO AS TO CONFER ANY RIGHT OR BENEFIT UPON ANY PERSON OTHER THAN THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE TERM C LOAN LENDERS AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.

 


6.8.         REPRESENTATIONS.  AS OF THE FOURTH AMENDMENT EFFECTIVE DATE, THE
BORROWER REPRESENTS AND WARRANTS AS FOLLOWS:

 

(A)           THE BORROWER (I) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING (IF APPLICABLE) UNDER THE LAWS OF THE STATE OF DELAWARE AND (II) HAS
THE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AMENDMENT AND TO PERFORM ITS
OBLIGATIONS HEREUNDER.

 

(B)           THE BORROWER HAS DULY TAKEN ALL CORPORATE ACTION NECESSARY TO
AUTHORIZE THE EXECUTION AND DELIVERY BY IT OF THIS AMENDMENT AND TO AUTHORIZE
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THE PERFORMANCE OF
ITS OBLIGATIONS HEREUNDER.  THE BORROWER HAS DULY EXECUTED AND DELIVERED THIS
AMENDMENT.  THIS AMENDMENT IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE
BORROWER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH
ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS OF GENERAL
APPLICATION RELATING TO THE ENFORCEMENT OF CREDITORS’ RIGHTS.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

/s/ J. Kimo Esplin

 

Name:  J. Kimo Esplin

 

Title:  Executive Vice President and Chief Financial Officer

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent

 

 

 

 

 

By:

/s/ David M. Waill

 

Name:  David M. Waill

 

Title:  Managing Director

 

 

 

 

 

By:

/s/ Evelyn Thierry

 

Name:  Evelyn Thierry

 

Title:  Vice President

 

Signature Page to Huntsman International LLC

Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK

 

BRANCH, as a Term C Loan Lender

 

 

 

 

 

By:

/s/ David M. Waill

 

Name:  David M. Waill

 

Title:  Managing Director

 

 

 

 

 

By:

/s/ Evelyn Thierry

 

Name:  Evelyn Thierry

 

Title:  Vice President

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS

 

BRANCH, as a Term C Loan Lender

 

 

 

 

 

By:

/s/ Robert Hetu

 

Name:  Robert Hetu

 

Title:  Managing Director

 

 

 

 

 

By:

/s/ James Moran

 

Name:  James Moran

 

Title:  Managing Director

 

Signature Page to Huntsman International LLC

Fourth Amendment to Credit Agreement

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A TO

FOURTH AMENDMENT TO THE

HUNTSMAN INTERNATIONAL LLC

CREDIT AGREEMENT

 

HUNTSMAN INTERNATIONAL LLC

OFFICER’S CERTIFICATE

 

Re:                               Fourth Amendment to Credit Agreement dated as
of June 22, 2009, among Huntsman International LLC, a Delaware limited liability
company (the “Borrower”), Deutsche Bank AG New York Branch and Credit Suisse,
Cayman Islands Branch, as lenders, and Deutsche Bank AG New York Branch, as
Administrative Agent (the “Administrative Agent”) for the Lenders (the “Fourth
Amendment”)

 

This Certificate is being delivered pursuant to Section 3.2(a) of the Fourth
Amendment, with each capitalized term not defined herein having the meaning
ascribed to it in the Fourth Amendment.

 

I, the undersigned, a Responsible Officer of the Borrower, do hereby certify on
behalf of the Borrower, in my capacity as an officer of the Borrower and not in
my individual capacity, that:

 

1.             After giving effect to the Fourth Amendment, the representations
and warranties set forth in Article VI of the Credit Agreement and in other Loan
Documents are true and correct in all material respects as of the date hereof,
except to the extent such representations and warranties are expressly made as
of a specific date, in which event such representations and warranties are true
and correct in all material respects as of such specified date.

 

2.             After giving effect to the Fourth Amendment, no Event of Default
or Unmatured Event of Default has occurred and is continuing or would occur as a
result of the incurrence of the Term C Dollar Loans or the use of proceeds
therefrom.

 

3.             The conditions of Section 3 of the Fourth Amendment have been
fully satisfied or waived (except that no opinion is expressed as to the
Administrative Agent’s or Term C Loan Lenders’ satisfaction with any document,
instrument or other matter).

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

 

EXHIBIT B TO

FOURTH AMENDMENT TO THE

HUNTSMAN INTERNATIONAL LLC

CREDIT AGREEMENT

 

FORM OF

TERM C DOLLAR NOTE

 

$                

New York, New York

 

June 23, 2009

 

FOR VALUE RECEIVED, the undersigned, Huntsman International LLC, a Delaware
limited liability company (“Borrower”), hereby unconditionally promises to pay
to the order of                                        or its registered assigns
(the “Lender”) at the office of                                           ,
located at                                           , in lawful money of the
United States of America and in immediately available funds, the principal
amount of (a) TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000), or, if less,
(b) the aggregate unpaid principal amount of the Term C Dollar Loan made by the
Lender to Borrower pursuant to Section 2.1(d) of the Credit Agreement
hereinafter referred to.  The principal amount of the Term C Dollar Loans
evidenced hereby shall be payable in the amounts and at the times set forth in
the Credit Agreement, including, without limitation, such Lender’s Term C Dollar
Loan Pro Rata Share of the amounts specified in the definition of Scheduled Term
C Dollar Repayments, with any then outstanding principal amount of the Term C
Dollar Loan evidenced hereby being payable on the Term C Loan Maturity Date.
Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the applicable
interest rate per annum determined as provided in, and payable as specified in,
Articles III and IV of the Credit Agreement.

 

The holder of this Term C Dollar Note is authorized to record the date, Type and
amount of the Term C Dollar Loan made by the Lender pursuant to Section 2.1 of
the Credit Agreement, each conversion thereof, the date of each interest rate
continuation pursuant to Section 2.6 of the Credit Agreement and the principal
amount subject thereto, the date and amount of each payment or prepayment of
principal hereof, and in the case of each Eurocurrency Loan, the length of the
Interest Period with respect thereto on the records of the Lender, and any such
recordation shall (in the absence of manifest error) constitute prima facie
evidence of the accuracy of the information endorsed; provided, however, that
the failure to make any such endorsement shall not affect the obligations of
Borrower in respect of the Term C Dollar Loan.

 

This Term C Dollar Note is one of the notes referred to in Section 3.2(b) of the
Fourth Amendment to Credit Agreement dated as of June 22, 2009 (the “Fourth
Amendment”), among Borrower, Deutsche Bank AG New York Branch, as Administrative
Agent for the Lenders and Deutsche Bank AG New York Branch and Credit Suisse,
Cayman Islands Branch, as lenders, and is subject to the provisions of the
Fourth Amendment and of the Credit Agreement dated as of August 16, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, Deutsche Bank AG New York Branch,

 

--------------------------------------------------------------------------------


 

as Administrative Agent for the Lenders, and the financial institutions
signatory thereto, and is subject to the provisions thereof, and is subject to
optional and mandatory prepayment in whole or in part as provided therein. Terms
defined in the Credit Agreement are used herein with their defined meanings
unless otherwise defined herein.

 

Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Term C Dollar Note may become, or may be declared to be, immediately due
and payable, all as provided therein. All parties now and hereafter liable with
respect to this Term C Dollar Note, whether maker, principal, surety, guarantor,
endorser or otherwise, hereby waive presentment, demand, protest and all other
notices of any kind. THIS TERM C DOLLAR NOTE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C TO

FOURTH AMENDMENT TO THE

HUNTSMAN INTERNATIONAL LLC

CREDIT AGREEMENT

 

FORM OF
COMPLIANCE CERTIFICATE

 

The undersigned, a Responsible Financial Officer of Huntsman International LLC,
a Delaware limited liability company (“Borrower”), does hereby certify that:

 

1.             This Certificate is furnished pursuant to
Section 2.1(a)(ii)(A) of that certain Credit Agreement dated as of August 16,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Borrower, Deutsche Bank AG New York Branch, as
Administrative Agent for the Lenders, and the financial institutions signatory
thereto and pursuant to Section 3.2(f) of that certain Fourth Amendment to
Credit Agreement dated as of June 22, 2009 among Borrower, Deutsche Bank AG New
York Branch, as Administrative Agent of the Lenders, and Deutsche Bank AG New
York Branch and Credit Suisse, Cayman Islands Branch, as lenders (the “Fourth
Amendment”).  Unless otherwise defined herein, capitalized terms used in this
Certificate have the meanings assigned to those terms in the Credit Agreement.

 

2.             The following is a true and correct computation of the Secured
Leverage Ratio found in Section 9.1 of the Credit Agreement for the period of
four full Fiscal Quarters immediately preceding the incurrence of the Term C
Dollar Loans pursuant to the Fourth Amendment, giving pro forma effect to such
incurrence:

 

Pro forma for the Period Ended March 31, 2009

($ Millions)

 

 

 

Actual Q1 2009

 

Pro forma Adjustments

 

Pro Forma Q1 2009

 

Consolidated Debt that is secured

 

1,735

 

9A

 

1,744

 

Consolidated EBITDA

 

610

 

 

 

610

 

Actual

 

2.85

 

 

 

2.86

 

Covenant

 

3.75

 

 

 

3.75

 

 

A Proforma Adjustments to Debt as follows:

 

 

 

- Additional Term Loans (Term Loan C)

 

500

 

- Redemption of 11.625% Sr. Secured Notes (principal)

 

(296

)

- Cash (net of $8.6mm of est. call premiums)

 

(195

)

- Net

 

9

 

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

Witness my hand this          day of June, 2009.

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D TO

FOURTH AMENDMENT TO THE

HUNTSMAN INTERNATIONAL LLC

CREDIT AGREEMENT

 

FORM OF
LEGAL OPINION
OF VINSON & ELKINS LLP

 

See attached.

 

--------------------------------------------------------------------------------